          Case 3:15-cr-00038-RNC Document 58 Filed 12/07/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA                       :       CRIMINAL NO. 3:15cr38(RNC)
                                                :
        v.                                      :
                                                :
 MATTHEW KATKE                                  :       December 7, 2018

         JOINT MOTION FOR ORDER TO SUSPEND PRESENTENCE
 INVESTIGATION AND REPORT AND TO CONTINUE ALL SENTENCING DATES

       The Government, on behalf of both parties, respectfully moves to suspend the presentence

investigation and report and to continue sentencing to a date to be determined by the Court. The

defendant’s sentencing is currently scheduled for December 14, 2018.

       Pursuant to a plea agreement, on March 11, 2015, the defendant pled guilty in open court

to a one-count Information charging conspiracy to commit securities fraud.       At the same time,

the defendant publicly entered into a cooperation agreement with the United States, in which he

agreed to provide complete, accurate and truthful information about the charged offense, to provide

information concerning criminal activity, to testify before the grand jury or any court, and to

participate actively in continuing investigations. The Government has not yet concluded the final

prosecution in which the defendant is cooperating; there is currently no date for the retrial before

this Court in United States v. Shapiro, 3:15cr155(RNC).    Thus, the Government cannot yet fairly

evaluate the scope and value of the defendant’s cooperation in its investigations, as is necessary

for his sentencing.

       Accordingly, the parties respectfully request that the Court suspend the presentence

investigation and report and continue sentencing to a date to be determined by the Court.
          Case 3:15-cr-00038-RNC Document 58 Filed 12/07/18 Page 2 of 3



       For good cause shown, the Court has previously continued the sentencing schedule in this

case six times.   See Dkt. #26, 33, 40, 49, 53 & 57.

                                                  Respectfully submitted,

                                                  JOHN H. DURHAM
                                                  UNITED STATES ATTORNEY

                                                            /s/
                                                  JONATHAN N. FRANCIS
                                                  ASSISTANT UNITED STATES ATTORNEY
                                                  Federal Bar No. phv05083
                                                  jonathan.francis@usdoj.gov

                                                  HEATHER CHERRY
                                                  ASSISTANT UNITED STATES ATTORNEY
                                                  Federal Bar No. phv07037
                                                  heather.cherry@usdoj.gov

                                                  157 Church Street, 25th Floor
                                                  New Haven, CT 06510
                                                  Tel.: (203) 821-3700




                                               -2-
          Case 3:15-cr-00038-RNC Document 58 Filed 12/07/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 7, 2018, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system.   Parties may access this filing through the Court’s CM/ECF System.


                                                            /s/
                                                     JONATHAN N. FRANCIS
                                                     ASSISTANT UNITED STATES ATTORNEY




                                                  -3-
